Carter, J.,
concurring.
The dissent in this case relies heavily on Andrews v. Hall, 156 Neb. 817, 58 N. W. 2d 201, 42 A. L. R. 2d 1239. That case holds that a direct restraint on alienation of an estate in fee simple absolute is void. With this holding I am in full accord. In the case before us, however, the restraints against alienation are incidental to the conditions subsequent provided for by the will. S'uch conditions subsequent are void only when they violate the rule against perpetuities, and this rule is not violated in the instant case.
The difference between a direct restraint which is void- and an indirect restraint which is valid if not violative of the rule against perpetuities, is generalized as follows: “This difference leads to a further generalization which seems warranted by the specific rules discussed in the following chapters: If the restraint is direct, it may be bad regardless of the length of time it is to last. On the other hand, if the restraint is indirect, it will invariably be valid if it is to terminate within a life or lives in being and twenty-one years beyond; but, if it is to last longer than that period, the indirect re*380straint may be bad.” Simes and Smith, The Law of Future Interests (2d Ed.), § 1116, p. 10.
Courts generally, including the ancient common law courts of England, have developed a judicial predilection for minimizing the permissible fetterings of property. Direct restrictions on the alienability of property conveyed by a fee simple title were rather' easily disposed of by holding them to be void because of their complete repugnancy with a fee simple title. Hence restrictions upon a grantee of a fee simple title to sell, mortgage, or otherwise encumber are void as we held in Andrews v. Hall, supra. But the right of a grantor to convey a fee simple title subject to conditions that do not directly restrict alienability, although they tend incidentally to do so, is not so simple a problem. Such restrictions have not been held to be void, but to preserve property from undue fettering of the title by conditions indirectly affecting alienation, the courts have subjected such conditions to the rule against perpetuities. By such a method conditions not directly restricting alienation are not void, but are limited in time. See Restatement, Property, Part I, p. 2123. This appears to be the state of the law at present and it is for these reasons that I concur with the majority opinion.
Newton, J., concurring.